UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-4325



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JESSE BROOKS, a/k/a Adonis,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, District Judge.
(CR-98-757)


Submitted:   February 9, 2001            Decided:   February 26, 2001


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James T. McBratney, MCBRATNEY LAW FIRM, Florence, South Carolina,
for Appellant. J. Rene Josey, United States Attorney, Alfred W.
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jesse Brooks appeals his conviction entered after his guilty

plea to possession with intent to distribute cocaine and cocaine

base.   On appeal, Brooks contends that the district court erred by

failing to inform him of the applicable statutory minimum sentence

at his Fed. R. Crim. P. 11 hearing.   Because the record reflected

a technical violation of Rule 11, we remanded the case for a deter-

mination by the district court of whether Brooks knew of his manda-

tory minimum sentence before he pled guilty, and if not, whether

his lack of knowledge affected his decision to plead guilty.    On

remand, the district court found that Brooks knew of the mandatory

minimum sentence before he pled guilty, and thus, even had Brooks

been properly informed by the district court at the Rule 11 hear-

ing, it would not have affected his decision to plead guilty.

     We have reviewed the district court’s order on remand, as well

as the applicable transcripts and the appellate briefs, and we are

in agreement with the district court’s conclusions.   Accordingly,

we affirm on the reasoning of the district court in its order on

remand.   United States v. Brooks, No. CR-98-757 (D.S.C. June 16,

2000). We dispense with oral argument, because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED


                                 2